DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Remarks/Arguments
With respect to the objection of claim 30, Examiner withdraws said objection due to proper amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon In this case, the claims are being dependent to a cancelled claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31, 32, and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fang (US 2019/0027825 A1).
Regarding claim 31, Huang teaches a cellular antenna locking mechanism having a first toothed ratchet (Fig. 6, 90, [0034] position selection gear 90) and a first ratchet-engaging member, the first ratchet-engaging member having a locked condition in which it is engaged with teeth of the first ratchet to lock a rotational joint arrangement against rotation in at least a first rotational direction (Fig. 6, 80, [0035] a unidirectional clamping blocks 80).
Regarding claim 32, all the limitations of claim 31 are taught by Fang.
Fang further teaches the mechanism, in which: 

the locking mechanism comprises a second ratchet-engaging member (Fig. 6, three 80’s), in which the second ratchet-engaging member has a locked condition in which it is engaged with the teeth of Commissioner for PatentsPage 8the first ratchet to lock the joint arrangement against rotation in at least the first rotational direction ([0035] unidirectional), and in which the second ratchet-engaging member is configured to lock the joint arrangement at a second set of predetermined angular positions interleaving the first set of predetermined angular positions (Fig. 6, 90, 80, 80s are working on any angle defined by the number of teeth of 90,therefore the second sets of angular positions can be selected appropriately to interleave the first set, e.g. 45 and 135 degrees vs. 90 and 180 degrees).
Regarding claim 33, all the limitations of claim 32 are taught by Fang.
Fang further teaches the mechanism, in which: the second ratchet-engaging member is offset relative to the first (Fig. 6, 80).
Claim 43 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilcox (US 2016/0268669 A1).
Regarding claim 43, Wilcox teaches a cellular antenna steering and locking apparatus comprising: 
a first bracket for attachment to a fixed structure (Figs. 2, 3, and 7; [0044] a housing 75, base 62); 

a joint arrangement between the first and second brackets to facilitate rotation therebetween about a pivot axis (Fig. 7, [0048] shaft 92 and keyways); and Commissioner for Patents October 25, 2021 U.S. Patent Application No. 16/769,006 Response to Office Action dated June 24, 2021 Page 8 
a locking mechanism having: 
a first toothed ratchet ([0040] worm gear 68), and a first ratchet-engaging member ([0040] worm 66), the first ratchet-engaging member having a locked condition in which it is engaged with teeth of the first ratchet to lock the joint arrangement against rotation in both a first rotational direction and a second rotational direction opposite the first rotational direction ([0043] self-locking).
Allowable Subject Matter
Claims 1-6, 22-27 and 30 are allowed. Specifically, the independent claim 1 is allowed over the prior arts. The dependent claims 2-6, 22-27 and 30 are allowed due to their dependencies to the said independent claim 1.
	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior arts fail to teach or reasonably suggest a cellular antenna steering and locking apparatus comprising: 
a first opposed ratchet-engaging member, the first opposed ratchet-engaging member having a locked condition in which it is engaged with either the teeth of the first ratchet or teeth of a second ratchet to lock the joint arrangement against rotation in a second rotational direction opposite to the first rotational direction, in combination with the other limitations of the claim.
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 35, the prior arts fail to teach or reasonably suggest an apparatus, in which the second ratchet-engaging member is shaped differently to the first so as to provide locking at the second set of predetermined angular positions, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844